

115 S1049 IS: Opioid Addiction Risk Transparency Act
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1049IN THE SENATE OF THE UNITED STATESMay 4, 2017Ms. Hassan (for herself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo allow the Secretary of Health and Human Services to require that risk evaluation and mitigation
			 strategies for certain drugs include  communication plans that provide
			 information about drug formulations or properties described in the drug
			 labeling.
	
 1.Short titleThis Act may be cited as the Opioid Addiction Risk Transparency Act. 2.REMS communication plansSection 505–1(e)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1(e)(3)) is amended—
 (1)in subparagraph (B), by striking ; or; (2)in subparagraph (C), by striking the period and inserting ; or; and
 (3)by adding at the end the following:  (D)disseminating information to health care providers about the meaning of terms related to drug formulations or properties that are described in the drug labeling, including information about the limitations or patient care implications of such formulations or properties, and how such formulations or properties may be related to serious adverse drug events associated with use of the drug..